DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 3 is objected to because of the following informalities:  in the recited the first cavity contains a vacuum is unclear as to what is being referred to here. The question is: is the cavity in a vacuum or how does this cavity contain a vacuum and thus this limitation is unclear.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-6, & 11-14 is/are rejected under 35 U.S.C. 102 as being anticipated by Von Waldkirch [PG. Pub. No.: US 2014/0208828 A1]. 
With regards to claim 1,  Von Waldkirch  discloses a sensor device (gas sensor, Fig. 1, 0049) comprising: a substrate (1, substrate, Fig. 1, ¶0049) with a first membrane (13, membrane, Fig. 2, ¶0055) and a first cover layer (8, top surface, Fig. 2, ¶0053), the first membrane (13) and the first cover layer (8) being monolithically integrated into the substrate (Fig. 2, illustrates have 13 & are monolithically integrated into the substrate (1); and a first pellistor element (2, sensing patch not only as a chemiresistor but also as a pellistor-type measurement device, ABSTRACT & (¶0074-0084)) comprising a heater element (5, heater, ¶0051) and a temperature sensor element (9, first temperature sensor, Fig. 1, ¶0052), the heater element and/or the temperature sensor element being arranged in or on the first membrane (Fig. 2), wherein the first cover layer is arranged over or under the first membrane (8, is arranged over 13, Fig. 2), and wherein the first membrane, the first cover layer and a part of the substrate surround a first cavity (12, opening or recess is being surrounded thereby 1, substrate, 8, top surface, & 13, membrane, Fig. 2, ¶0055).
With regards to claim 2, Von Waldkirch discloses the first cover layer is a gas barrier layer (¶0053-0054).
With regards to claim 4, Von Waldkirch discloses the first membrane comprises at least one opening (Fig. 2).
With regards to claim 5, Von Waldkirch discloses the first cover layer comprises at least one opening (Fig. 2).
With regards to claim 6, Von Waldkirch discloses the first cover layer is a membrane (8, top surface as being integrated with 13 is considered a membrane, Fig. 2, ¶0052-0053).
11. A sensor assembly comprising: the sensor device according to claim 1, wherein the sensor device is mounted in a housing comprising at least one gas inlet (Fig. 2).
With regards to Method claims 12-14 are hereby met by the apparatus claims thereof claims 1-5 above. 

Allowable Subject Matter
Claims 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With regards to claim 7, the prior art does not disclose or suggest the claimed second cover layer being monolithically integrated into the substrate and being arranged on a side of the first membrane opposite to the first cover layer. Claim 8 depends therefrom claim 7.
With regards to claim 9, the prior art does not disclose or suggest the claimed a second membrane monolithically integrated into the substrate; and a second pellistor element, wherein the second pellistor element comprises a heater element and a temperature sensor element, the heater element and/or the temperature sensor element being arranged in or on the second membrane. Claim 10 depends therefrom claim 9.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS C GRAY whose telephone number is (571)270-3348. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCIS C GRAY/Primary Examiner, Art Unit 2852